DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-7, 11, 13-17, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (previously cited in Office Action 2/3/2022) in view of Huang et al. (US 2022/0007298).
	Regarding claim 1, Liu et al. discloses a power control implementation method, applied to a first communication node (terminal as disclosed in section 0057), comprising: 
acquiring information (through reception of DCI containing the TPMI as disclosed in section 0057) about transmit precoding matrix indicator (TPMI); 
determining at least one precoding codeword in a preconfigured precoding codeword set according to the information about TPMI (as disclosed in sections 0056-0057); and 
performing transmission (by sending uplink data according to the TPMI as disclosed in section 0113) to a second communication node (base station as disclosed in section 0057) according to the at least one precoding codeword.
	Liu et al. does not specifically disclose reporting the following information to the second communication node: information about power scaling for different codewords or different codeword groups.  
	However, Huang et al. also discloses a power control method wherein information about power scaling (uplink power control rule which is a power scaling rule for the uplink signal codewords as disclosed in sections 0118-0119) is reported (see section 0120) to a base station (second communication terminal).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the power control method of Liu et al. with the teachings of Huang et al. since Huang et al. discloses exchanging uplink power control information between a terminal and a base station can help ensure uplink transmission (see section 0026).
Regarding claim 2, Liu et al. discloses the precoding codeword set comprises a precoding codeword exceeding coherent capability of the first communication node (codeword corresponding to non-coherent capability as disclosed in sections 0055-0056). 
Regarding claim 3. Liu et al. discloses determining the preconfigured precoding codeword set by: acquiring a parsing mode (TPMI index values as disclosed in section 0056) of the information about TPMI; and, determining the preconfigured precoding codeword set according to the parsing mode (index value as disclosed in section 0066).
Regarding claim 4, Liu et al. discloses the precoding codeword set comprises all full antenna port precoding codewords (see section 0056, Tables 1-7).
Regarding claim 5, Liu et al. discloses in a case where the at least one precoding codeword comprises a precoding codeword exceeding coherent capability (non-coherent precoding codeword) of the first communication node, a phase difference between non coherent antenna ports for the transmission is different from a phase difference between antenna ports of the precoding codeword (as disclosed in section 0055).
Regarding claims 6 and 7, Liu et al. discloses the phase difference between the non-coherent antenna ports for the transmission is a random phase (phase misalignment as disclosed in section 0055).
Regarding claim 11, Liu et al. discloses a plurality of precoding codewords correspond to different antenna port groups (as disclosed in section 0090), or different antenna panels, or different antenna panel groups.
	Regarding claim 13, Liu et al. discloses reporting information about coherent capability of antenna ports (as disclosed in section 0057) or information about a supported codebook level, wherein the information about the coherent capability of the antenna port comprises at least one of the following: non coherent capability, partial coherent capability or full coherent capability (maximum coherent capability as disclosed in section 0057); and the information about the supported codebook level comprises at least one of the following: a codeword designed for multiple antenna ports with a highest coherent capability as partial coherent capability (see section 0056), or a codeword designed for multiple antenna ports with a highest coherent capability as full coherent capability (see section 0056), see also Tables 1-7.
	Regarding claim 14, Liu et al. discloses a power control implementation method, applied to a second communication node (base station as disclosed in section 0057), comprising: 
determining at least one precoding codeword (codeword indicating maximum coherent capability as disclosed in section 0057) in a preconfigured precoding codeword set used by a first communication node (terminal);
determining information about transmit precoding matrix indicator (TPMI) according to the at least one precoding codeword (wherein the TPMI is based on the codeword as disclosed in section 0057); and 
sending the information about TPMI to the first communication node (by using DCI as disclosed in section 0057).
Liu et al. does not specifically disclose receiving the following information reported by the first communication node: information about power scaling for different codewords or different codeword groups.  
	However, Huang et al. also discloses a power control method wherein information about power scaling (uplink power control rule which is a power scaling rule for the uplink signal codewords as disclosed in sections 0118-0119) is reported (see section 0120) by a terminal (first communication terminal) and received at a base station (second communication terminal).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the power control method of Liu et al. with the teachings of Huang et al. since Huang et al. discloses exchanging uplink power control information between a terminal and a base station can help ensure uplink transmission (see section 0026).
Regarding claim 15, Liu et al. discloses the precoding codeword set comprises a precoding codeword exceeding coherent capability of the first communication node (codeword corresponding to non-coherent capability as disclosed in sections 0055-0056). 
Regarding claim 16 Liu et al. discloses sending a parsing mode (TPMI index values as disclosed in section 0056) of the information about TPMI to the first communication node to enable the first communication node to determine the precoding codeword set according to the parsing mode (index value as disclosed in section 0066).
Regarding claim 17, Liu et al. discloses the precoding codeword set comprises all full antenna port precoding codewords (see section 0056, Tables 1-7).
	Regarding claim 22, Liu et al. discloses reporting information about coherent capability of antenna ports (as disclosed in section 0057) or information about a supported codebook level, wherein the information about the coherent capability of the antenna port comprises at least one of the following: non coherent capability, partial coherent capability or full coherent capability (maximum coherent capability as disclosed in section 0057); and the information about the supported codebook level comprises at least one of the following: a codeword designed for multiple antenna ports with a highest coherent capability as partial coherent capability (see section 0056), or a codeword designed for multiple antenna ports with a highest coherent capability as full coherent capability (see section 0056), see also Tables 1-7.
Regarding claim 27, Liu et al. discloses a non-transitory computer-readable storage medium, storing computer-executable instructions for executing the power control implementation method of claim 1 (see section 0126, wherein the rejection of claim 1 is application hereto).  

Allowable Subject Matter

3.	Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571)-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        August 8, 2022